           Case 1:16-cr-00069-NONE-SKO Document 925 Filed 03/04/21 Page 1 of 1


 1   HARRY M. DRANDELL #109293
     LAW OFFICES OF HARRY M. DRANDELL
 2   1060 Fulton Street, Suite 701
     Fresno, CA 93721
 3   Phone: (559) 442-1041
     Fax: (559) 214-0174
     hmdrandell@sbcglobal.net
 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                              Case No.: 1:16-CR-00069-1 NONE
11
                         Plaintiff,
12                                                          ORDER GRANTING MOTION TO
     vs.
13                                                          WITHDRAW AS COUNSEL
     JAMES YORK,
14
                         Defendant.
15

16                       The Court having considered counsel’s motion to withdraw as attorney of record,

17   finds good cause for the granting of the motion. Therefore, counsel’s Motion to Withdraw as
18   Counsel is GRANTED. The Clerk of Court is directed to serve future filings on the pro se
19   defendant.
20                       In light of this ruling, the Clerk of Court is also directed to serve the March 2, 2021
21   order granting the government’s request for an extension of time on defendant.
22
       IT IS SO ORDERED.
23
       Dated:       March 4, 2021
24
                                                                UNITED STATES DISTRICT JUDGE
25

26

27

28
     ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL - 1
